Shaw, C. J.
The question upon the facts stated is whether the undertaking by the defendant, in behalf of his brother, was a continuing guaranty, or whether it was at an end when the plaintiffs had once sold goods to Harvey Hartshorn,, to the amount of one thousand dollars.
In cases of this description, nor much aid can be derived from decided cases, because each case must depend mainly upon the terms of the instrument, and it is scarcely possible that one instrument should be in precisely the same terms as another. The rule, as in other cases, must be to look at the whole instrument, and the circumstances and relations in which the parties stand to each other, at the time of entering into the contract, and therefrom to ascertain the intent of the parties ; and the intent, when thus ascertained, must govern the construction of the contract. The principle to be extracted from numerous decided cases, we think is this ; that when by the terms of the undertaking, by the recitals in the instrument, or by a reference to the custom and course of dealing between the parties, it appears that the guaranty looked to a future course of dealing for an indefinite time, or a succession of credits to be given, it is to be deemed a continuing guarantv, and the amount expressed is to limit the *26amount for which the guarantor is to be responsible, and not the amount to which the dealing or whole credit given is to extend Mason v. Pritchard, 12 East, 227. Merle v. Wells, 2 Campb 413. Douglass v. Reynolds, 7 Pet. 113. Simpson v. Manley, 2 Tyrw. 86. Hargreave v. Smee, 6 Bing. 244. In the present case, the defendant agrees with the plaintiffs to be responsible for the price of hats and other goods purchased either by note or account by Harvey Hartshorn at any time thereafter, not exceeding in all the sum of $ 1000. The words at any time hereafter, leave it indefinite as to time, and it must continue at least until the guarantor gives notice that he will be no longer liable. The limitation of $ 1000 is not a limit of the amount to be purchased of the plaintiffs, but of the amount of the guarantor’s responsibility. Thus construed, it is an undertaking to guaranty the payment for any goods, to be afterwards purchased, provided only that such responsibility as guarantor should not exceed in all $ 1000. Thus construed, it is clearly a case of continuing guaranty, and therefore, although the first $ 1000 worth of goods purchased were paid for by the purchaser, yet the guaranty extended to other goods subsequently taken up and not paid for, when the principal died insolvent; and the opinion of the court is that the plaintiffs are entitled to recover.

Defendant defaulted,.